Citation Nr: 1620082	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  15-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1940 to May 1946.  He died in July 2014.  The Appellant in this case is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  This matter has been previously remanded for additional development by the Board in September 2015.  

The issues of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and death pension have been raised by the record in an August 2014 statement.  The September 2014 letter notifying the Appellant of the decision on her claim for death benefits indicates that her DIC claim was denied, but also indicates that "a claim for death pension was not considered because you can't receive both DIC and death pension benefits at the same time.  We're paying you DIC benefits because it is currently the greater benefit."  Clarification of the benefits paid to the Appellant and, if warranted, adjudication of her entitlement to death pension benefits is necessary.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In an October 2015 letter, the Appellant was asked to complete and return a VA Form 21-4142, Authorization and Consent to Release Information for each private health care provider who has treated the Veteran.  The Appellant wrote on the VA Form 21-4142 that the Veteran's "social security is on record" and that the Appellant has submitted everything possible for the last year.  The Appellant has thus indicated that the Social Security Administration (SSA) has relevant treatment records.  Unfortunately, there are no records from the SSA associated with the claims file.   VA has a duty to obtain relevant records from the SSA.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Upon remand, the Veteran's records should be requested from the SSA.  

Additionally, while the October 2015 letter generally requested that the Appellant identify relevant private treatment records, it does not specifically request the terminal treatment records from Allenmore Hospital and Medical Center identified by the September 2015 remand.  Although the Appellant appears to believe that all relevant treatment records have been submitted, it is unclear whether she is aware that the Allenmore records are specifically sought by the Board.  As remand is already required to obtain SSA records, it is appropriate to advise the Appellant that the Board specifically seeks the terminal treatment records from Allenmore Hospital and Medical Center.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request a copy of all documents and/or evidentiary material pertaining to the Veteran, including any decisional documents or treatment records available.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

2.  Specifically request that the Appellant provide authorization to allow the Board to obtain the Veteran's terminal treatment records from Allenmore Hospital and Medical Center.  If the Appellant provides the requested authorization, the AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Appellant and her representative and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





